Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No new IDS was submitted with this amendment and hence nothing was considered. 

Reasons for Allowance
	Claims 1-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites ‘A method, comprising: 
receiving a request for allocation of at least one page table caching memory (PTCM) object at a PTCM allocation system; 
allocating, using the PTCM allocation system, a plurality of physical memory pages from a memory to store at least one PTCM page table associated with the at least one PTCM object;
designating, at the PTCM allocation system, at least one lockable region of a cache to hold a copy of the at least one PTCM page table; 
locking, using the PTCM allocation system, the at least one lockable region of the cache by using a lock enable command; 
populating, using the PTCM allocation system, the at least one PTCM page table by transferring a plurality of page table entries associated with the at least one PTCM object to the at least one PTCM page table; and 
copying, using the PTCM allocation system and to the locked at least one lockable region of the cache, the at least one PTCM page table being populated by providing a duplicate of the at least one PTCM page table being populated to the locked at least one lockable region of the cache.’
The non-final rejection dated 04/21/2022 contains prior arts that teaches all but one limitation. Regarding applicant’s response/arguments dated 07/12/2022 examiner upholds his response made in interview summary for issue2 and issue3 which are – 
Regarding issue 2 about limitation - 'allocating, using the PTCM allocation system, a plurality of physical memory pages from a memory to store at least one PTCM page table associated with at least one PTCM object'

Examiner points to the argument made in 'response to argument' section of the non-final and drawings 1
-5 in Tsirkin reference.

Regarding issue 3 about limitation - 'designating, at the PCTM allocation system, at least one lockable region of a cache to hold a copy of the at least one PTCM page table'

Examiner points to the comment made in the non-final which quotes prior arts that locks a cache region to prevent writing back and discarding the data intended to be protected in the locked cache region.
Other reference teaches loading page table entries in the cache locked region. This covers the scenario of loading all the page table entries in the lockable cache region.

However, prior arts do not teach receiving a request for allocation of a page table. Normally, memory management unit (MMU) generates/stores and uses a page table and it involves memory allocation for the table (https://web.archive.org/web/20190421160107/https://en.wikipedia.org/wiki/Page_table). Since MMU generates/stores and manages the page table, a separate ‘page table’ allocation request is generally not needed and no prior arts teach receiving request for allocating a page table.

 	Independent claim 10 and 18 present a combination of limitations similar to those presented in claim 1 and are allowed for the same reasons. 
Claims 2-9 are dependent on claim1 and are therefore allowed due at least to this dependence.
Claims 11-17 are dependent on claim10 and are therefore allowed due at least to this dependence.
Claims 19-20 are dependent on claim18 and are therefore allowed due at least to this dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138      

/SHAWN X GU/
Primary Examiner, AU2138